This is an appeal by the State Insurance Fund from an award of the State Industrial Board made in claimant’s favor and noticed on February 5, 1938. Claimant sustained accidental injuries on June 25, 1935. The sole question presented to this court is whether claimant was a State employee in his capacity of court attendant at the Court of General Sessions or whether he was an employee of the city of New York. The Board found that he was a State employee. Award unanimously affirmed on the authority of Matter of Miller v. State of New York (253 App. Div. 182), with costs to the State Industrial Board. Present — Hill,, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.